Citation Nr: 1747533	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-44 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a right hand sprain. 

(The issues of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), entitlement to a compensable rating for a bilateral hearing loss disability, and entitlement to a compensable rating for residuals of ganglion cyst of the right wrist, rated as a scar, are addressed in separate decisions).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to May 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was remanded for further development in April 2014 and October 2016.  

The Veteran attended a hearing before the undersigned in January 2014.  A transcript of the hearing is of record.  


REMAND

The Veteran appeals the denial of a rating higher than 10 percent for residuals of right hand sprain.  The record shows that the Veteran was last examined for VA disability purposes in October 2014.  Since that time, the lay statements of record indicate that the Veteran's right hand disability has worsened.  In June 2017, the Veteran's wife expressed that the Veteran's hand and wrist hurt him all the time and that he did not have any hand strength.  The Veteran also has since testified that his hand swells from movement and that he now has been given a brace for the hand and wrist.  

VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016). 

At present, the medical evidence of record to include the 2014 VA examination does not fully satisfy the requirements to be an adequate examination.  Therefore, additional VA examination is necessary to ascertain the current severity and manifestations of the service-connected right hand disability.  The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  

In the June 2017 hearing on other issues, the Veteran expressed that he had been seen for the right hand and wrist for the previous year and a half, and that he now wore a hand or wrist brace.  While some treatment records from the Audie L. Murphy Memorial Hospital during that time are of record, the Board is not certain that all the records relating to the Veteran's wrist and hand since 2016 have been obtained.  On remand, ongoing VA and private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA outpatient treatment records since 2016.  

2.  Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disability.  All attempts to procure anhy identified records must be documented in the file.

3.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of the service-connected right hand disability.  The examiner must review the claims file and should note that review in the report.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of the right hand disability.  The examination must include range of motion testing in for active motion, passive motion, weight-bearing, and nonweight-bearing.  the examiner should state whether or not there is any additional loss of function due to painful motion, excess motion, weakened motion, incoordination, fatigability, or on flare up.  The examiner is asked to describe whether pain significantly limits functional ability during flare ups or repetitive use, and if so, the examiner must estimate range of motion during flare ups.  If the examination does not take place during a flare up, the examiner should have the Veteran describe or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain or no limitation of function, that should be noted in the report.  The examiner should provide a complete rationale for any opinions provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

